         Case 4:19-cv-04060-JST Document 223 Filed 03/29/21 Page 1 of 3




JENNIFER LEE TAYLOR (CA SBN 161368)
JTaylor@mofo.com
JOYCE LIOU (CA SBN 277720)
JLiou@mofo.com
NICHOLAS HERRERA (CA SBN 301992)
NHerrera@mofo.com
RYAN ROMAIN (CA SBN 319603)
RRomain@mofo.com
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, California 94105-2482
Telephone: 415.268.7000
Facsimile: 415.268.7522

Attorneys for Plaintiff
LAMBDA LABS, INC.


                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                    OAKLAND DIVISION


LAMBDA LABS, INC.,                                Case No. 4:19-cv-04060-JST (TSH)

               Plaintiff,                         LETTER BRIEF REGARDING
                                                  LAMBDA’S MOTION TO COMPEL
       v.                                         LAMBDA SCHOOL FINANCIAL
                                                  INFORMATION (ECF NOS. 191, 212,
LAMBDA, INC.,
                                                  AND 216)
               Defendant.
                                                  Judge:    Magistrate Judge Thomas S. Hixson

                                                    SUBMITTED UNDER SEAL
                                                    PUBLIC VERSION




          LETTER BRIEF RE: LAMBDA’S MOTION TO COMPEL LAMBDA SCHOOL FINANCIAL INFORMATION
                                  CASE NO. 4:19-CV-04060-JST (TSH)
sf-4455775
Case 4:19-cv-04060-JST Document 223 Filed 03/29/21 Page 2 of 3
         Case 4:19-cv-04060-JST Document 223 Filed 03/29/21 Page 3 of 3




Dated:       March 29, 2021               JENNIFER LEE TAYLOR
                                          JOYCE LIOU
                                          NICHOLAS HERRERA
                                          RYAN ROMAIN
                                          MORRISON & FOERSTER LLP



                                          By:    /s/ Jennifer Lee Taylor
                                                 JENNIFER LEE TAYLOR

                                                 Attorneys for Plaintiff
                                                 LAMBDA LABS, INC.




                                             2
                  LAMBDA’S REPLY RE: LAMBDA SCHOOL’S FINANCIAL INFORMATION
                              CASE NO. 4:19-CV-04060-JST (TSH)
sf-4455775
